IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-66,350-02


KENOL LUXAMA, Relator

v.

 344th JUDICIAL DISTRICT COURT, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 11937

FROM CHAMBERS COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in the 344th Judicial District Court of Chambers County, that more than 35 days have elapsed, and
that the application has not yet been forwarded to this Court. Relator contends that the district court
entered an order designating issues on July 10, 2006.

	 In these circumstances, additional facts are needed.  The respondent, the judge of the 344th
District Court of Chambers County, is ordered to file a response with this Court by having the
District Clerk submit the record on such habeas corpus application, by finding that no such
application has been filed, or by setting out the reasons that no findings have been made since the
order designating issues was entered.  This application for leave to file a writ of mandamus will be
held in abeyance until the respondent has submitted the appropriate response.  Such response shall
be submitted within 30 days of the date of this order.

DELIVERED: June 13, 2007
Do not publish